 



EXHIBIT 10.7



 



THE SECURITIES REPRESENTED BY THIS WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”). THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT (THE “WARRANT SHARES”) MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE SECURITIES ACT
OR UNDER STATE SECURITIES LAWS. THIS WARRANT AND THE WARRANT SHARES MAY NOT BE
PLEDGED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
THE EXPRESS PROVISIONS OF THIS WARRANT, AND NO SALE, ASSIGNMENT, TRANSFER, OR
OTHER DISPOSITION OF THIS WARRANT SHALL BE VALID OR EFFECTIVE UNLESS AND UNTIL
SUCH PROVISIONS SHALL HAVE BEEN COMPLIED WITH.

 

Date of Issuance: March 15, 2013

 

FREDERICK’S OF HOLLYWOOD GROUP INC.

 

Common Stock Purchase Warrant

 

Frederick’s of Hollywood Group Inc., a New York corporation (the “Company”), for
value received, hereby certifies and agrees that Five Island Asset Management
LLC or its registered assigns (the “Registered Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company, on or after the date
hereof (the “Date of Issuance”) for thirty days following the date on which no
shares of Series A Preferred Stock remain issued and outstanding, five million
four hundred and sixty eight thousand one hundred twenty seven (5,468,127) duly
authorized, validly issued, fully paid and nonassessable shares of the Company’s
common stock, $0.01 par value per share (the “Common Stock”) at an initial
exercise price equal to $0.01 per share, in each case, subject to adjustment in
certain cases as described herein. The shares purchasable upon exercise of this
Warrant, and the purchase price per share, are hereinafter referred to as the
“Warrant Shares” and the “Exercise Price,” respectively. The term “Warrant” as
used herein shall include this Warrant and any other warrants delivered in
substitution or exchange therefor, as provided herein.

 

This Warrant is issued pursuant to that certain Series B Preferred Stock
Purchase Agreement of even date herewith between the Company and the Registered
Holder (the “Purchase Agreement”). The Warrant Shares are entitled to the
benefits of the registration rights set forth in the Purchase Agreement and the
annexes and exhibits thereto.

 



 

 

  

1.                  Exercise.

 

1.1              Method of Exercise.

 

(a)                Reference is hereby made to those certain shares of Series A
Convertible Preferred Stock issued by the Company on May 23, 2012 with an
initial conversion price of $1.05 (with any “paid in kind” dividends being
convertible at $0.45) (the “Corresponding Security”). This Warrant may only be
exercised by the Registered Holder, in whole or in part, (x) upon the conversion
of the Corresponding Security by the holder thereof and (y) by surrendering this
Warrant, with a Notice of Exercise in the form of Annex A hereto duly executed
by such Registered Holder or by such Registered Holder’s duly authorized
attorney, at the principal office of the Company set forth in Section 10 hereof,
or at such other office or agency as the Company may designate in writing
pursuant to Section 10 hereof, accompanied by payment in full with good, cleared
funds, in lawful money of the United States, of the Exercise Price payable in
respect of the number of shares of Warrant Shares purchased upon such exercise
or by a cashless exercise pursuant to Section 1.2 below.

 

(b)               The Company shall provide written notice to the Registered
Holder of this Warrant immediately upon the receipt of any notice of conversion
of a Corresponding Security.

 

(c)                Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the date of its surrender
as provided in Section 1.1(a) hereof. At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in Section 1.1(d) hereof shall be deemed to have
become the holder or holders of record of the Warrant Shares represented by such
certificates.

 

(d)               As soon as practicable after the exercise of this Warrant, in
full or in part, and in any event within ten (10) days thereafter, the Company,
at its expense, will cause to be issued in the name of, and delivered to, the
Registered Holder, or as such Registered Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct.

 

(i)                 a certificate or certificates for the number of full Warrant
Shares to which such Registered Holder shall be entitled upon such exercise (or
evidence that such Warrant Shares have been issued in the name of the Registered
Holder in book entry form) plus, in lieu of any fractional share to which such
Registered Holder would otherwise be entitled, cash in an amount determined
pursuant to Section 3 hereof; and

 

(ii)               in case such exercise is in part only, a new warrant or
warrants (dated the date hereof) of like tenor, representing in the aggregate on
the face or faces thereof the number of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided herein.

 

1.2              Cashless Exercise of Warrant. In addition to the method of
payment set forth in Section 1.1 and in lieu of any cash payment required
thereunder, the Registered Holder may elect to receive the number of shares of
Common Stock equal to the product of (x) the number of Warrant Shares multiplied
by (y) a fraction, the numerator of which is the Market Value (as defined below)
of the Common Stock less the Exercise Price and the denominator of which is such
Market Value. As used herein, the phrase “Market Value” at any date shall be
deemed to be the volume weighted average of the last reported sale prices of the
Common Stock for the last ten (10) Trading Days prior to the date of exercise,
as officially reported by the principal securities exchange on which the Common
Stock is listed or admitted to trading, or, if the Common Stock is traded “over
the counter”, by a quotation system (including the pink sheets or Nasdaq OTC
Electronic Bulletin Board) covering such trades or if the Common Stock is not
listed or admitted to trading on any national securities exchange or sold “over
the counter,” the average closing bid price as furnished by the Financial
Industry Regulatory Authority through Nasdaq or similar organization if Nasdaq
is no longer reporting such information, or if the Common Stock is not quoted on
Nasdaq or traded “over the counter,” as determined in good faith by resolution
of the Board of Directors of the Company (the “Board of Directors”), based on
the best information available to it. “Trading Day” shall mean a day during
which trading in securities generally occurs in the applicable securities market
or on the principal securities exchange or bulletin board on which the Common
Stock is then traded, listed or quoted.

 



2

 

 



2.                  Shares to be Fully Paid; Reservation of Shares. The Company
covenants that all shares of Common Stock which may be issued upon the exercise
of the rights represented by this Warrant will, upon issuance by the Company, be
duly and validly issued, fully paid and nonassessable, and free from preemptive
rights and free from all taxes, liens, duties and charges with respect thereto
and, in addition, the Company covenants that it will from time to time take all
such action as may be requisite to assure that the par value per share of the
Common Stock is at all times equal to or less than the effective Exercise Price.
The Company further covenants that, from and after the Date of Issuance and
during the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized and reserved, free from
preemptive rights, out of its authorized but unissued shares of Common Stock,
solely for the purpose of effecting the exercise of this Warrant, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. If at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the exercise
of this Warrant, the Company shall take any and all corporate action as is
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purpose. The Company will take
all such action within its control as may be necessary on its part to assure
that all such shares of Common Stock may be so issued without violation of any
applicable law or regulation, or of any requirements of any national securities
exchange upon which the Common Stock of the Company may be listed.

 

3.                  Fractional Shares. The Company shall not be required upon
the exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefor in cash on the basis of the Market Value for each fractional
share of the Company’s Common Stock which would be issuable upon exercise of
this Warrant.

 

4.                  Requirements for Transfer.

 

(a)                Warrant Register. The Company will maintain a register
(the “Warrant Register”) containing the names and addresses of the Registered
Holder or Registered Holders. Any Registered Holder of this Warrant or any
portion thereof may change its address as shown on the Warrant Register by
written notice to the Company requesting such change, and the Company shall
promptly make such change. Until this Warrant is transferred on the Warrant
Register of the Company, the Company may treat the Registered Holder as shown on
the Warrant Register as the absolute owner of this Warrant for all purposes,
notwithstanding any notice to the contrary, provided, however, that if and when
this Warrant is properly assigned in blank, the Company may, but shall not be
obligated to, treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.

 



3

 

  

(b)               Warrant Agent. The Company may, by written notice to the
Registered Holder, appoint an agent for the purpose of maintaining the Warrant
Register referred to in Section 4(a) hereof, issuing the Common Stock issuable
upon the exercise of this Warrant, exchanging this Warrant, replacing this
Warrant or any or all of the foregoing. Thereafter, any such registration,
issuance, exchange, or replacement, as the case may be, may be made at the
office of such agent.

 

(c)                Transfer. Subject to the provisions of applicable securities
laws and this Section 4, this Warrant and all rights hereunder are transferable,
in whole or in part, upon the surrender of this Warrant with a properly executed
Assignment Form in substantially the form attached hereto as Annex B (the
“Assignment”) at the principal office of the Company.

 

(d)               Exchange of Warrant Upon a Transfer. On surrender of this
Warrant for exchange, properly endorsed on the Assignment and subject to the
provisions of this Warrant and limitations on assignments and transfers as
contained in this Section 4, the Company at its expense shall issue to or on the
order of the Registered Holder a new warrant or warrants of like tenor, in the
name of the Registered Holder or as the Registered Holder (on payment by the
Registered Holder of any applicable transfer taxes) may direct, for the number
of shares issuable upon exercise hereof.

 

5.                  Adjustments and Other Rights. The Exercise Price and the
number of Warrant Shares issuable upon exercise of this Warrant shall be subject
to adjustment from time to time as follows; provided, that if more than one
subsection of this Section 5 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment and no single event shall
cause an adjustment under more than one subsection of this Section 5 so as to
result in duplication.

 

5.1              Stock Dividends – Split-Ups. If after the Date of Issuance, and
subject to the provisions of Section 5.9 below, the number of outstanding shares
of Common Stock is increased by a stock dividend payable in shares of Common
Stock, or by a split-up of shares of Common Stock, or other similar event, then,
on the effective date of such stock dividend, split-up or similar event, the
number of shares of Common Stock issuable on exercise of each Warrant shall be
increased in proportion to such increase in outstanding shares of Common Stock.

 

5.2              Aggregation of Shares. If after the Date of Issuance, and
subject to the provisions of Section 5.9, the number of outstanding shares of
Common Stock is decreased by a consolidation, combination, reverse stock split
or reclassification of shares of Common Stock or other similar event, then, on
the effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of shares of Common Stock issuable
on exercise of each Warrant shall be decreased in proportion to such decrease in
outstanding shares of Common Stock.

 



4

 

 



5.3              Adjustments in Exercise Price. Whenever the number of shares of
Common Stock purchasable upon the exercise of the Warrants is adjusted, as
provided in Sections 5.1 and 5.2 above, the Exercise Price shall be adjusted (to
the nearest cent) by multiplying such Exercise Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of the Warrants immediately
prior to such adjustment, and (y) the denominator of which shall be the number
of shares of Common Stock so purchasable immediately thereafter.

 

5.4              Replacement of Securities upon Reorganization, Etc. In case of
any reclassification or reorganization of the outstanding shares of Common Stock
(other than a change covered by Section 5.1 or 5.2 hereof or that solely affects
the par value of such shares of Common Stock), or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the
outstanding shares of Common Stock), or in the case of any sale or conveyance to
another corporation or entity of all or substantially all of the assets or all
or substantially all other property of the Company, as an entirety or
substantially as an entirety, in connection with which the Company is dissolved,
the Registered Holder shall thereafter have the right to purchase and receive,
upon the basis and upon the terms and conditions specified in the Warrants and
in lieu of the shares of Common Stock of the Company immediately theretofore
purchasable and receivable upon the exercise of the rights represented thereby,
the kind and amount of shares of stock or other securities or property
(including cash) receivable upon such reclassification, reorganization, merger
or consolidation, or upon a dissolution following any such sale or transfer,
that the Registered Holder would have received if such Registered Holder had
exercised his, her or its Warrant(s) immediately prior to such event; and if any
reclassification also results in a change in the number of shares of Common
Stock covered by Section 5.1 or 5.2, then such adjustment shall be made pursuant
to Sections 5.1, 5.2, 5.3 and this Section 5.4. The provisions of this Section
5.4 shall similarly apply to successive reclassifications, reorganizations,
mergers or consolidations, sales or other transfers.

 

5.5              Sale of Shares Below Conversion Price of Corresponding
Security.

 

(a)                If at any time, or from time to time, there occurs any event
or circumstance that results in a change in the conversion price of the
Corresponding Security, then and in each such case, as of the opening of
business on the date of such issue or sale (any such issuance or sale, a
“Qualifying Dilutive Issuance”), the number of Warrant Shares issuable upon the
exercise of this Warrant immediately prior to the issuance or sale of Additional
Shares of Common Stock (the “Initial Number”) shall be increased to the number
obtained by multiplying the Initial Number by a fraction (A) the numerator of
which shall be the conversion price of the Corresponding Security in effect
immediately prior to the issuance or sale of Additional Shares of Common Stock
and (B) the denominator of which shall be the new conversion price of the
Corresponding Security immediately after the issuance or sale of Additional
Shares of Common Stock.

 



5

 

 

5.6              Dividends on Series A Convertible Preferred Stock of the
Company. If, after the date hereof, the Company issues shares of Series A
Convertible Preferred Stock of the Company (“Series A Preferred”) as a dividend
on any shares of any then outstanding Series A Preferred, including shares of
Series A Preferred previously issued in payment of a dividend on any shares of
Series A Preferred (the “Series A PIK Dividend Shares”), and does not
contemporaneously issue shares of Series B Convertible Preferred Stock of the
Company (“Series B Preferred”) as a dividend on any shares of any then
outstanding Series B Preferred, including shares of Series B Preferred
previously issued in payment of a dividend on any shares of Series B Preferred
if a dividend on any such shares is then required to be made, then the number of
Warrant Shares issuable upon exercise of this Warrant shall be increased by the
number of shares of Common Stock into which such Series A PIK Dividend Shares
are convertible; provided, however, that in the event the Series B Preferred is
converted pursuant to its terms or otherwise redeemed, the number of additional
Warrant Shares issuable upon exercise of this Warrant pursuant to this Section
5.6 shall be proportionately reduced in relation to the number of Series B
Preferred so converted or redeemed.

5.7              Other Events. For so long as the Registered Holder holds this
Warrant or any portion thereof, if any event occurs as to which the provisions
of this Section 5 are not strictly applicable or, if strictly applicable, would
not, in the good faith judgment of the Board of Directors, fairly and adequately
protect the purchase rights of the Warrants in accordance with the essential
intent and principles of such provisions, then the Board of Directors shall make
such adjustments in the application of such provisions, in accordance with such
essential intent and principles, as shall be reasonably necessary, in the good
faith opinion of the Board of Directors, to protect such purchase rights as
aforesaid. The Exercise Price or the number of Warrant Shares into which this
Warrant is exercisable shall not be adjusted in the event of a change in the par
value of the Common Stock or a change in the jurisdiction of incorporation of
the Company.

5.8              Adjustment Rules. Any adjustments pursuant to this Section 5
shall be made successively whenever an event referred to herein shall occur.

 

5.9              Form of Warrant. The form of Warrant need not be changed
because of any adjustment pursuant to this Section 5, and Warrants issued after
such adjustment may state the same Exercise Price and the same number of shares
as is stated in the Warrants initially issued pursuant to the Purchase
Agreement. However, the Company may at any time in its sole discretion make any
change in the form of Warrant that the Company may deem appropriate and that
does not affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, shall be in the form as so changed.

5.10          Payment of Taxes. The Company will pay all taxes (other than taxes
based upon income) and other governmental charges that may be imposed with
respect to the issue or delivery of shares of Common Stock upon exercise of the
Warrant, excluding any tax or other charge imposed in connection with any
transfer involved in the issue and delivery of shares of Common Stock in a name
other than that in which the Warrants so exercised were registered.

6.                  No Impairment. The Company will not, by amendment of its
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
or through any reorganization, recapitalization, sale or transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant but will at all times in good faith carry out all such
terms and take all such actions as may be reasonably necessary or appropriate in
order to protect the rights herein of the holder of this Warrant against
dilution or other impairment.

 



6

 

  

7.                  Notices of Record Date, Etc. In case the Company shall take
a record of the holders of its Common Stock (or other stock or securities at the
time deliverable upon the exercise of this Warrant) for the purpose of entitling
or enabling them to receive any dividend or other distribution, or to receive
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right; or of any capital
reorganization of the Company, any reclassification of the capital stock of the
Company, any consolidation or merger of the Company with or into another
corporation (other than a consolidation or merger in which the Company is the
surviving entity), or any transfer of all or substantially all of the assets of
the Company; or of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, then, and in each such case, the Company will mail or
cause to be mailed to the Registered Holder of this Warrant a notice specifying,
as the case may be, (i) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. The Company will use commercially reasonable efforts
to cause such notice to be mailed promptly, and in any event, at least ten (10)
business days prior to the record date or effective date for the event specified
in such notice unless such prior notice is waived by the Registered Holder in
writing.

 

8.                  No Rights of Shareholders

 

. Subject to other Sections of this Warrant and the provisions of the Purchase
Agreement and the Certificate of Incorporation, the Registered Holder shall not
be entitled to vote, to receive dividends or subscription rights, nor shall
anything contained herein be construed to confer upon the Registered Holder, as
such, any of the rights of a shareholder of the Company, including without
limitation any right to vote for the election of directors or upon any matter
submitted to shareholders, to give or withhold consent to any corporate action
(whether upon any recapitalization, issuance of stock, reclassification of
stock, change of par value or change of stock to no par value, consolidation,
merger, conveyance, or otherwise), to receive notices, or otherwise, until the
Warrant shall have been exercised as provided herein.

 

9.                  Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement reasonably satisfactory to the Company, or (in the case of
mutilation) upon surrender and cancellation of this Warrant, the Company will
issue, in lieu thereof, a new Warrant of like tenor.

 



7

 

  

10.              Mailing of Notices, Etc. All notices, requests, consents, and
other communications in connection with this Warrant shall be in writing and
shall be deemed delivered (i) three (3) business days after being sent by
registered or certified mail, return receipt requested, postage prepaid, (ii)
one (1) business day after being sent via a reputable overnight courier service
guaranteeing next business day delivery in the Registered Holder’s country or
region, or (iii) on actual receipt if delivered by facsimile or by hand, in each
case delivery shall be made to the intended recipient as set forth below:

 

If to the Company:

 

Frederick’s of Hollywood Group Inc.
6255 Sunset Blvd., 6th Floor
Hollywood, CA 90028
Facsimile No.: (323) 464−4219
Attention: Thomas J. Lynch, Chief Executive Officer

 

With a copy to:

 

Graubard Miller
405 Lexington Avenue
New York, New York 10174
Facsimile No.: (212) 818−8881
Attention: David Alan Miller, Esq.

 

If to the Registered Holder:

 

To the address set forth in the Warrant Register as described in Section 4
hereof.

 

11.              Change or Waiver. Any term of this Warrant may be changed or
waived only by an instrument in writing signed by the party against which
enforcement of the change or waiver is sought.

 

12.              Headings. The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.

 

13.              Severability. If any provision of this Warrant shall be held to
be invalid and unenforceable, such invalidity or unenforceability shall not
affect any other provision of this Warrant.

 

14.              Governing Law and Submission to Jurisdiction. This Warrant will
be governed by and construed in accordance with the laws of the State of New
York without regard to principles of conflict or choice of laws of any
jurisdiction (other than § 5-1401 of the New York General Obligations Law). The
parties hereby agree that any action, proceeding or claim against it arising out
of, or relating in any way to this Warrant shall be brought and enforced in the
courts of the State of New York, and irrevocably submit to such jurisdiction,
which jurisdiction shall be exclusive.

 



8

 

  

15.              Supplements and Amendments. The Company and the Registered
Holder may from time to time supplement or amend this Warrant in order to cure
any ambiguity, to correct or supplement any provision contained herein which may
be defective or inconsistent with any provision herein, or to make any other
provisions in regard to matters or questions arising hereunder which the Company
and the Registered Holder may deem necessary or desirable.

 

16.              Successors. All the covenants and provisions of this Warrant
shall be binding upon and inure to the benefit of the Company and the Registered
Holder and their respective successors and assigns hereunder.

 

17.              Benefits of this Warrant. Nothing in this Warrant shall be
construed to give to any person, entity or corporation other than the Company
and the Registered Holder of the Warrant any legal or equitable right, remedy or
claim under this Warrant; and this Warrant shall be for the sole and exclusive
benefit of the Company and the Registered Holder of the Warrant.

 

[SIGNATURE PAGE FOLLOWS]

 



9

 



 

IN WITNESS WHEREOF, FREDERICK’S OF HOLLYWOOD GROUP INC. has caused this Warrant
to be signed by its duly authorized officers under its corporate seal and to be
dated on the day and year first written above.

 

 

  FREDERICK’S OF HOLLYWOOD GROUP INC.       By:  /s/ Thomas J. Lynch   Name:
Thomas J. Lynch   Title: Chief Executive Officer

 

 

 





ANNEX A

 

NOTICE OF EXERCISE FORM

 



To: Dated:



 

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _____________ shares of
common stock (“Common Stock”), $.01 par value per share, of Frederick’s of
Hollywood Group Inc. (“Company”) and encloses herewith $________ in cash,
certified or official bank check or checks or other immediately available funds,
which sum represents the aggregate Exercise Price (as defined in the Warrant)
for the number of shares of Common Stock to which this Form of Election to
Purchase relates, together with any applicable taxes payable by the undersigned
pursuant to the Warrant.

 

or

 

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ____________ shares of
common stock (“Common Stock”), $.01 par value per share, of Frederick’s of
Hollywood Group Inc. (“Company”) by surrender of the unexercised portion of the
attached Warrant (with a “Market Value” of $____).

 

The undersigned hereby represents, warrants to, and agrees with, the Company
that:

 

(i) He/She/It is acquiring the Warrant Shares for his/her/its own account and
not with a view towards the distribution thereof;

 

(ii) He/She/It has received a copy of all reports and documents required to be
filed by the Company with the United States Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended, within the last 12
months and all reports issued by the Company to its shareholders;

 

(iii) He/She/It understands that he/she/it must bear the economic risk of the
investment in the Warrant Shares, which cannot be sold unless they are
registered under the Securities Act of 1933 (the “Securities Act”) or an
exemption therefrom is available thereunder and that the Company is under no
obligation to register the Warrant Shares for sale under the Securities Act;

 

(iv) He/She/It is aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of the Warrant Shares in the absence of
registration under the Securities Act or an exemption therefrom as provided
herein;

 



Signature:       Address:  




 

 



 

 

 



ANNEX B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, _________________________________ hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant with
respect to the number of shares of Common Stock covered thereby set forth below,
unto:

 

Name of Assignee

Address

No. of Shares 

                 

 

 

Dated:       Signature:       Dated:       Witness:  




 



 

